
	

113 HR 61 IH: Title X Abortion Provider Prohibition Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 61
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. Blackburn
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title X of the Public Health Service Act to
		  prohibit family planning grants from being awarded to any entity that performs
		  abortions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Title X Abortion Provider Prohibition
			 Act.
		2.Prohibition on abortionTitle X of the Public Health Service Act (42
			 U.S.C. 300 et seq.) is amended by adding at the end the following:
			
				1009.Additional prohibition regarding
				abortion
					(a)ProhibitionThe Secretary shall not provide any
				assistance under this title to an entity unless the entity certifies that,
				during the period of such assistance, the entity will not perform, and will not
				provide any funds to any other entity that performs, an abortion.
					(b)ExceptionSubsection
				(a) does not apply with respect to an abortion where—
						(1)the pregnancy is
				the result of rape or incest; or
						(2)a physician
				certifies that the woman suffers from a physical disorder, physical injury, or
				physical illness that would place the woman in danger of death unless an
				abortion is performed, including a life-threatening physical condition caused
				by or arising from the pregnancy itself.
						(c)HospitalsSubsection
				(a) does not apply with respect to a hospital, so long as such hospital does
				not, during the period of assistance described in subsection (a), provide funds
				to any non-hospital entity that performs an abortion (other than an abortion
				described in subsection (b)).
					(d)Annual
				reportNot later than 60 days after the date of the enactment of
				the Title X Abortion Provider Prohibition Act, and annually thereafter, for the
				fiscal year involved, the Secretary shall submit a report to the Congress
				containing—
						(1)a list of each
				entity receiving a grant under this title;
						(2)for each such
				entity performing abortions under the exceptions described in subsection
				(b)—
							(A)the total number
				of such abortions;
							(B)the number of such
				abortions where the pregnancy is the result of rape;
							(C)the number of such
				abortions where the pregnancy is the result of incest; and
							(D)the number of such
				abortions where a physician provides a certification described in subsection
				(b)(2);
							(3)a statement of the
				date of the latest certification under subsection (a) for each entity receiving
				a grant under this title; and
						(4)a list of each
				entity to which an entity described in paragraph (1) makes available funds
				received through a grant under this title.
						(e)DefinitionsIn this section:
						(1)The term
				entity means the entire legal entity, including any entity that
				controls, is controlled by, or is under common control with such entity.
						(2)The term
				hospital has the meaning given to such term in section 1861(e) of
				the Social Security
				Act.
						.
		
